Citation Nr: 1641087	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.  

2.  Entitlement to service connection for traumatic brain injury (TBI).  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for sexual dysfunction prior to August 3, 2011.

6.  Entitlement to restoration of a 20 percent rating for sexual dysfunction.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


8.  Entitlement to an effective date earlier than November 6, 2009, for entitlement to special monthly compensation based on loss of use of a creative organ (SMC).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  

This appeal came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

New evidence, specifically medical records received in 2016, was associated with the record after the most recent adjudication by the agency of original jurisdiction (AOJ).  The record indicates that the Veteran waived consideration by the AOJ.  See January and March 2016 statements.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims for service connection and claim of entitlement to a TDIU are addressed in the REMAND section that follows the below ORDER.


FINDINGS OF FACT

1.  The social and industrial impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than total impairment.  

2.  The earliest evidence of penile deformity possibly associated with the service-connected sexual dysfunction is dated August 3, 2011. 

3.  The evidence of record at the time of the February 2014 rating decision reducing the rating for the Veteran's sexual dysfunction from 20 percent to noncompensable did not demonstrate that the sexual dysfunction had improved enough to justify the reduction.

4.  Service connection was granted for erectile dysfunction, effective July 19, 2009; loss of use of a creative organ was present on that date and thereafter.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a compensable rating prior to August 3, 2011, for sexual dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  

3.  The 20 percent disability rating for the sexual dysfunction was not properly reduced to a noncompensable rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2016).  

4.  The criteria for an effective date of July 19, 2009, but not earlier, for special monthly compensation based on the loss of use of a creative organ have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Board acknowledges that the Veteran has reported evaluation by VA Doctor M in August 2015 and that the Veteran requested future appointments be with Doctor K, a VA psychologist who treats the Veteran for his psychiatric disability, because the August 2015 evaluation was "inadequate."  The August 2015 evaluation is not of record.  The Board finds no prejudice results from its absence, however.  Initially, the Board notes that the record does not report that the evaluation pertains to an issue decided herein.  Even assuming the record pertains to the claim for increased rating for PTSD, however, the Veteran contends that the evaluation was inadequate, and the record contains ample evidence with which to adjudicate the claim.  Thus, the Board finds a remand is not needed to obtain the record.  

The Veteran was afforded appropriate VA examinations, and probative evidence as to the nature and severity of the service-connected sexual dysfunction and PTSD is of record.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  General Legal Criteria for Rating Disabilities

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Higher Disability Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board also has reviewed all evidence of record pertaining to the history of the service-connected sexual dysfunction and PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.

A.  Rating in Excess of 70 Percent for Posttraumatic Stress Disorder

Legal Criteria

The Veteran's PTSD is evaluated under Diagnostic Code 9411, which provides a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.   

Factual Background

The record reflects the Veteran's endorsement of psychiatric symptoms including nightmares, intrusive memories, suicide ideation without plan or intent, panic attacks, sleep impairment, anxiety, depressed mood, and difficulty maintaining relationships.  The records generally depict social isolation, though he does maintain contact with a cousin and had a girlfriend for a period of time.  See, e.g., May 2013 VA examination record.  He has worked at least part-time for his own business throughout the period of the appeal. 

In a June 2009 statement, the Veteran reported symptoms and impairment, including loss of memory, spatial disorientation, difficulty getting along with people, trouble at work with people in general, and ideas about suicide.

A September 2009 VA examination reveals the Veteran's history of increased anxiety and depression.  He reported that he was depressed because he had no friends, indicating he turned people away with his behavior.  He reported having suicidal ideation at least once a week.  He reported irritability with the public that affected his work.  He also reported poor concentration and indicated that he could not remember business sequencing as needed for his job.  He indicated that he worked full-time, with variable income.  

Examination revealed psychomotor retardation and flat facial movement.  Speech was normal, and thought process was clear, linear, and mostly logical.  Mood was very dysphoric and somewhat anxious.  Affect was restricted.  There was no precise suicidal ideation, homicidal ideation or hallucinations.  The Veteran was oriented and sustained attention and concentration throughout interview.  Insight and judgment were fair, and the Veteran was capable of managing funds.  He did not pose imminent danger though he did have chronic suicidal ideation.  The examiner diagnosed PTSD and personality disorder and assigned a GAF score of 46.  The examiner determined that the PTSD symptoms significantly impact social and occupational functioning and that the Veteran's overall productivity was diminished by his symptoms.  The examiner determined the PTSD resulted in "significant social and occupational decline."

A September 2009 VA treatment record indicates that the Veteran had fair hygiene and normal speech, thought content, and thought process.  There were no wish to harm self or others and fair judgment and insight.  Affect was restricted, and mood was anxious.  The record notes that the Veteran did not have a current GAF score of less than 40.  An October 2009 VA medical record indicates that the Veteran was prescribed Setraline.  A November 2009 VA treatment record reveals the Veteran's history of being less depressed and anxious on medication.  He reported that business was slow, which he attributed to the economy.  He had fair hygiene, full affect, neutral mood, and normal speech, thought process, and thought content.  He reported no wish of harm.  

A December 2010 VA vocational rehabilitation record indicates that the Veteran was working part-time.  He was determined to be capable of taking care of his daily needs. 

A November 2010 employment statement prepared by the Veteran reports that he was employed fulltime, with an estimated yearly wage of $15,000. 

A May 2013 VA examination record reveals diagnoses of PTSD and personality disorder.  The examiner determined the PTSD resulted in flashbacks, avoidance, nightmares, and startle response and that the personality disorder resulted in social difficulties and some thought process problems relating to focus and confusion.  The record reveals the Veteran's history of having no friends or acquaintances and no social activities.  The Veteran reported that he talked to one cousin.  He reported owning a small insurance business though he did not make much money.  The Veteran reported that he could only focus a couple of hours each day.  

Examination revealed that the Veteran was clean-shaven and rather talkative and elaborative.  He was oriented, and attention and concentration were intact.  Judgment and insight were fair, and memory was intact.  The examiner determined the Veteran maintained the ability to self-care and manage daily activities of living and to have normal conversation.  The examiner assigned a GAF score of 65 for the PTSD and determined it resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner found the PTSD did not render the Veteran unable to secure and maintain substantially gainful employment.  The examiner explained that the Veteran was employed at least part-time and that the Veteran's conversation and self-care were within normal limits and the Veteran was able to manage his own daily activities.  The Veteran reported that he was unable to work more than a few hours a day because after a few hours he was unable to focus. 

A November 2013 employment statement prepared by the Veteran reports that he was employed part-time, with an estimated yearly wage of $11,000.

A February 2014 VA treatment record indicates that the Veteran was attentive and engaged.  A June 2014 VA record reveals the Veteran's history that he could not concentrate on his job and that he did not sleep well at night and slept at work.  He explained that he could not figure out rates as needed.  The record notes that the Veteran's PTSD interfered with his getting out where he could meet people and with his occupational functioning.  An October 2014 VA treatment record reveals that the Veteran was living with his extended family and helping with childcare.  

A December 2014 VA examination record reveals the Veteran's history of working part-time.  He denied social activities.  He reported impaired focus, explaining that he could only concentrate for half the day.  Examination revealed that the Veteran was oriented with intact concentration, attention, memory, insight, and judgment.  Mood was depressed, and affect was flattened.  The Veteran had impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining relationships.  The examiner diagnosed PTSD and personality disorder.  The examiner determined the PTSD resulted in flashbacks, avoidance, nightmares, and startle response and that the personality disorder resulted in social difficulties and some thought process problems relating to focus and confusion.  The examiner determined the PTSD resulted in reduced reliability and productivity and assigned a GAF score of 65.  

A January 2015 VA treatment record indicates that the Veteran was living with his son and his family and helping care for the son's dependent children.  

Analysis

The Board finds a rating in excess of 70 percent is not warranted because the evidence does not demonstrate social and occupational impairment that more nearly approximates total than deficiencies in most areas during this period.  The records contain no findings of total social or occupational impairment due to the PTSD, and the assigned GAF scores, 46 in 2009 based on the PTSD and personality disorder and 65 in 2013 and 2014 based on the PTSD alone, indicates the presence of less than total impairment.  Moreover, the reported symptoms and associated impairment do not more nearly approximate the disability picture contemplated by a 100 percent rating. 

Clinical evaluation consistently revealed intact orientation, attention, concentration, and memory and goal-directed and coherent speech, and the Veteran has maintained contact with reality and can function independently.  He has also maintained a relationship with at least a cousin and son and although the record suggests persistent suicidal ideation, he has not posed a risk to himself or others.  Additionally, he was able to provide his own history during the examinations and other medical treatment, and he is able to manage his own care and daily living and to work at least part-time for most if not all of the period of the claim.  Although the Veteran has functional impairment, there is no evidence of total impairment as contemplated by the higher rating.  

B.  Compensable Rating for Sexual Dysfunction

Rating Criteria

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Factual Background

A September 2009 VA examination record reveals the Veteran's history of erectile dysfunction since the 1970s.  Examination revealed normal clinical findings for the penis and testicles.  The diagnosis was erectile dysfunction.    

An August 3, 2011, VA treatment record reveals the Veteran's history of difficulty maintaining erections.  He also reported an abnormal curvature of the upper third of the penis for approximately two years.  Examination revealed evidence of Peyronie's plaque measuring approximately one centimeter two-thirds down the shaft of the penis on the ventral surface.  The diagnoses were erectile dysfunction and Peyronie's plaque.

Analysis

A review of the medical evidence of record does not show the presence of penile deformity at any time prior to the diagnosis of Peyronie's Disease on August 3, 2011.  In this regard, the Board notes that a September 2009 VA examination report reveals normal clinical findings, and there is no evidence, to include history, of lesions or plaques possibly associated with Peyronie's Disease prior to August 3, 2011.  The Board acknowledges that the August 3, 2011, treatment record reveals the Veteran's history of an abnormal curvature of the upper third of the penis for approximately two years.  There is no objective evidence of abnormal curvature, however, and the record indicates that the diagnosis of Peyronie's Disease was based on a finding of a Peyronie's plaque two-thirds down the shaft of the penis on the ventral surface.  Although the Veteran is competent to report an abnormal curvature of the penis prior to August 3, 2011, the Board finds the probative value of this history is outweighed by the normal clinical findings prior to and as of August 3, 2011.  Thus, the Board finds the criteria for a compensable rating prior to August 3, 2011, have not been met.  

C.  Extra-schedular Consideration

The Board has considered whether either or both of the claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the manifestations of the PTSD and its impact on social and occupational functioning are contemplated by the schedular criteria.  In addition, the record does not suggest that the sexual dysfunction had an effect on social and occupational functioning prior to August 3, 2011.  Moreover, there is no indication that the average industrial impairment from the combined disabilities would be in excess of that contemplated by the assigned ratings.  Therefore, referral of either claim for extra-schedular consideration is not warranted.  

IV.  Reduction of Rating

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2016). 

Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  A rating reduction requires an inquiry as to, "whether the evidence reflects an actual change in the disability," and not merely a difference in the thoroughness of the examination or in descriptive terms, and, "whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 420, 421 (1995).  In addition, it must be determined that any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

In a December 2012 rating decision, the RO assigned a 20 percent rating for the sexual dysfunction effective August 3, 2011, based on a diagnosis of Peyronie's disease on that date.  In an October 2013 rating decision, the RO proposed the reduction of the rating assigned for sexual dysfunction to a noncompensable rating.  In a February 2014 rating decision, the RO reduced the rating assigned for the sexual dysfunction to a noncompensable rating effective May 1, 2014.  The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  Furthermore, because the 20 percent rating had only been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  Reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating.  See 38 C.F.R. § 3.344(c) (2016).

The primary basis for the 20 percent rating was the diagnosis of Peyronie's plaque.  The reduction was based on a February 2013 VA medical opinion that the Peyronie's disease was not caused or aggravated by the service-connected PTSD and that erectile dysfunction was something that coexists in some cases with Peyronie's disease due to the plaques of Peyronie's disease.  

The Board finds the reduction was improper because the record does not suggest actual improvement in the service-connected disability.  The evidence documents continued findings of Peyronie's disease since its initial diagnosis in August 2011 and of organic impotence.  There is no evidence of an improvement of the Peyronie's disease or organic impotence, when disregarding the effect of medication.  Cf.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  Accordingly, restoration of a 20 percent rating, effective the date of the reduction, is warranted.

V.  Earlier Effective Date

Generally, the effective date of an award of disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Special monthly compensation is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  However, such compensation is subject to the general provisions relative to the effective date of disability compensation noted above. 

The record shows VA received the initial claim for service connection for erectile dysfunction on July 19, 2009.  A November 2009 rating decision granted service connection for erectile dysfunction effective June 19, 2009, but denied entitlement to SMC.  A December 2012 rating decision granted entitlement to SMC effective November 6, 2009, the date the Veteran was placed on medication for erectile dysfunction.  The Veteran has expressed disagreement with the assigned effective date for the grant of SMC. 

Upon consideration of the evidence, and resolving all doubt in favor of the Veteran, the Board finds July 19, 2009, the date of the claim for service connection for erectile dysfunction, is the appropriate effective date for the award of SMC based on the evidence of longstanding erectile dysfunction.  The Board finds an effective date earlier than July 19, 2009, is not warranted.  It is axiomatic that SMC cannot be granted any earlier than the date upon which service connection was established for the principal disability, in this case erectile dysfunction.  This follows, because SMC, as noted above, is a disability compensation paid "in addition to the basic rate."  The evidence does not indicate the Veteran expressed any intent to file a claim for service connection for erectile dysfunction prior to July 19, 2009.  Therefore, the Board has determined July 19, 2009, is the appropriate effective date for SMC.


ORDER

A rating in excess of 70 percent for PTSD is denied.

A compensable rating prior to August 3, 2011, for sexual dysfunction is denied.

Restoration of a rating of 20 percent for sexual dysfunction, from the effective date of the reduction, is granted.

An effective date of July 19, 2009, for the award of SMC for loss of use of a creative organ is granted.  


REMAND

Regarding the TBI claim, the Board finds an examination with opinion is needed to determine whether the Veteran has a TBI related to service.  

Regarding the sleep apnea claim, the record indicates that there is an outstanding, relevant record, notably a 2016 private sleep study.  Records submitted by the Veteran's representative in 2016 reference this record, but the Board is unable to locate it.  It must be associated with the record.  Additionally, the Board finds an examination with opinion concerning whether the Veteran has sleep apnea related to service or a service-connected disability is needed.  Although the record includes an opinion, the Board finds another opinion would be helpful, particularly an opinion with rationale based on the specifics of the Veteran's case as to whether the Veteran's sleep apnea is due to PTSD, including obesity caused by his PTSD.

Regarding the hypertension claim, the Board finds an opinion is needed to determine whether the hypertension is related to service or a service-connected disability, notably the service-connected PTSD. 

Regarding the TDIU, the record would benefit from updated information regarding the Veteran's employment.  In this regard, the Board notes that the most recent "statement of employment" was received in November 2013, at which time the Veteran reported yearly earnings of $11,000.  In March 2013, however, the Veteran indicated that his total earned income for the previous 12 months was $25,000.     

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including the 2016 private sleep study.  

2.  Provide and request the Veteran to complete and return income statements for 2014 to the present.  

3.  When the above record development is completed, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine whether the Veteran has a TBI related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has a TBI related to active service.  The rationale for the opinion must be provided, with consideration of the evidence of exposure to land mine explosions during service.  

If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the sleep apnea originated during or is etiologically related to the Veteran's active service or was caused or permanently worsened by the service-connected PTSD, to include obesity caused by Sertraline prescribed by PTSD. 

If the examiner believes that the sleep apnea was permanently worsened by the PTSD, the examiner should attempt to identify the baseline level of disability that existed before the onset of aggravation.

The rationale for the opinion(s) must be provided, with consideration of the 2016 private opinion.  The Board notes that Sertraline is first shown as an active medication on October 1, 2009.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  All pertinent evidence of record should be made available to and reviewed by an appropriate medical professional.  The medical professional should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides in service or was caused or permanently worsened by the service-connected PTSD.  If the examiner is of the opinion that the hypertension has been permanently worsened by the PTSD, the examiner should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.  

The rationale for the opinion(s) must be provided.  If the medical professional is unable to provide any required opinion, he or she should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify the additional information that is needed.

6.  Undertake any additional development deemed necessary.

7.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


